Anders, J.
(dissenting). — I think the remittitur from this court did not authorize the superior court to vacate the judgment entered in the regular foreclosure suit, but only to so modify it as to make the claims of the petitioning creditors prior to those of the mortgagees. "When the court in effect set aside and vacated the entire judgment and decree of foreclosure, and ordered a new sale of the property in the foreclosure suit, by a receiver in that suit, I think it proceeded without authority of law. I, therefore, am of the opinion that the writ prayed for should issue.